Company contact: John B. Kelso, Director of Investor Relations 303.837.1661 or john.kelso@whiting.com Whiting Petroleum Corp. Announces Third Quarter 2007 Earnings of $1.14 per Share DENVER – October 30, 2007 – Whiting Petroleum Corporation (NYSE: WLL) today reported third quarter 2007 net income of $47.7 million, or $1.14 per basic share and $1.13 per diluted share, on total revenues of $233.5 million.Third quarter 2007 net income included net after-tax gains related to property sales of $17.8 million or $0.42 per share.Third quarter 2007 financial results compared to third quarter 2006 net income of $49.5 million, or $1.35 per basic and diluted share, on total revenues of $207.6 million. Discretionary cash flow in the third quarter of 2007 totaled $108.0 million versus the $126.7 million reported for the same period in 2006.A reconciliation of discretionary cash flow to net cash provided by operating activities is included at the end of this news release. The decrease in third quarter 2007 net income and discretionary cash flow compared to the third quarter of 2006 was primarily the result of a 4% decrease in equivalent volumes sold, a 19% decrease in natural gas price realizations, and higher lease operating costs.The 4% decrease in production was due in part to property sales, which reduced third quarter 2007 production volumes by a total of approximately 65,000 barrels of oil equivalent (BOE).Despite the impact of property sales on production, third quarter production of 3.74 million barrels of oil equivalent (MMBOE) exceeded the second quarter 2007 production total of 3.72 MMBOE.The third quarter 2007 production of 3.74 MMBOEwas composed of 2.48 million barrels of crude oil (66%) and 1.26 MMBOE of natural gas (34%).Thethird quarter 2007production total equates to a daily average production rate of 40,640 BOEversus the comparable 2006 period of 42,260 BOE per day. 1 Nine Months Financial and Operating Results For the nine months ended September 30, 2007, Whiting reported net income of $84.9 million, or $2.20 per basic share and $2.19 per diluted share, on total revenues of $586.4 million.This compared to net income of $128.4 million, or $3.50 per basic share and $3.49 per diluted share, on total revenues of $592.2 million during the first nine months of 2006.Discretionary cash flow for the first nine months of 2007 totaled $282.3 million, compared to $342.4 million in the comparable 2006 period. Production in the first nine months of 2007 totaled 11.00 MMBOE, or 40,280 BOE per day, compared to 11.36 MMBOE, or 41,600 BOE per day, in the first nine months of 2006. James J. Volker, Whiting’s Chairman, President and CEO, commented “We are pleased with the progress of project implementation at our two CO2 projects and our drilling programs in the Bakken and the Piceance.Development activities at the Postle field have raised its net daily production to 5,600 BOE per day at the end of October from 5,300 BOE per day in May 2007 and 4,200 BOE per day in June 2005.We are currently injecting 112 million cubic feet (MMcf) of CO2 per day into the field’s producing Morrow formation, including areas of the Postle field recently prepared for CO2, the HMUunit and the west half of the WHMU unit.We expect to see a response in these newly prepared areas during the secondhalfof 2008.The implementation of our CO2 flood at the North Ward Estes field is on schedule.We are currently injecting 14 MMcf per day of CO2 into the start-up area at North Ward Estes, and we expect to raise this rate to 100 MMcf per day by the end of the first quarter of 2008.”Mr. Volker continued, “We are currently drilling two wells at our RobinsonLake prospect in North Dakota.At our Piceance Basin Boies Ranch prospect in northwest Colorado, two wells are currently awaiting completion operations, and two more wells are currently being drilled.We expect to have test results from the two wells at RobinsonLake and the four wells at Boies Ranch by year end.” Third Quarter 2007 Financial and Operating Highlights ●Whiting’s expansion of its CO2 flood at the Postle field, located in Texas County, Oklahoma, is generating positive results.At the end of October, net production from the field was averaging approximately 5,600 BOE per day.This compares to the field’s average net production of 5,300 BOE per day in May 2007.The Company is currently injecting approximately 112 MMcf of CO2per day into the field’s producing reservoir, the Morrow formation, at a depth of approximately 6,100 feet. 2 ●On May 22, 2007, Whiting initiated its CO2 flood in the North Ward Estes field, located in Ward and Winkler Counties, Texas.The Company iscurrently injecting approximately 14 MMcf of CO2per day into the Yates formation, the field’s producing reservoir, at a depth of approximately 2,600 feet.Whiting’s target for CO2 injection into the field is 100 MMcf per dayby the end of the first quarter of 2008.The Company expects an initial response from this CO2 flood during the second half of 2008.Net production from North Ward Estes to date in October has been averaging approximately 5,150 BOE per day. ●Whiting is currently drilling two horizontal wells on its RobinsonLake prospect in Mountrail County, North Dakota.Both wells will target the Middle Bakken formation at a depth of approximately 9,900 feet.The Company holds an average working interest of 93% and an average net revenue interest of 74% in the two new wells.Whiting expects to have production test results from both wells before year end. Whiting’s discovery well on the Robinson Lake prospect, the Peery State 11-25H, was completed in May of 2007 in the Middle Bakken formation with an initial flow rate of 1,081 barrels of oil and 1.0 MMcf of gas per day.The current flow rate is 300 barrels of oil and 300 thousand cubic feet (Mcf) of gas per day.This triple-lateral well drilled approximately 21,000 feet of horizontal well bore.Whiting holds a 99% working interest (80% net revenue interest) in the discovery well and is the operator. Whiting’s RobinsonLake prospect encompasses 118,000 gross acres (81,000 net acres), on which it plans to drill 18 Middle Bakken wells during the next 26 months.Based on 1,280-acre units, a total of 90 potential Middle Bakken locations exist on the Company’s acreage at RobinsonLake. Some 640-acre units may also be drilled; consequently, the well count may vary.Whiting currently has one drilling rig and one large workover rig working full time at RobinsonLake and plans to add a second drilling rig in January 2008 and a third drilling rig by the end of the first quarter of 2008.The workover rig is being used to drill the lateral sections of the wells. ●Immediately east of the RobinsonLake prospect is the Parshall field.Whiting owns 66,000 gross (14,000 net) acres in the Parshall field, where we have participated in 22 wells.The initial 11 wells were completed between June 2006 and September 2007 and had average initial production rates of approximately 1,324 BOE per day per well.Seven wells are currently undergoing completion operations while another four are currently being drilled.Whiting holds an average 20% working interest in the non-operated Parshall field.An additional eight wells are currently budgeted to be drilled in Parshall field during the remainder of 2007.In addition, Whiting is drilling a 100% working interest well in the northeast portion of Parshall field. 3 ●During the third quarter, Whiting moved two rigs into the PiceanceBasin to drill Williams Fork and Iles wells on its Boies Ranch and Jimmy Gulch propertiesin Rio Blanco County, Colorado.Each rig has drilled one well at Boies Ranch to a total depth of approximately 11,500 feet.These two wells are currently awaiting completion operations, and two more wells are currently being drilled.Drilling operations are expected to commence at Jimmy Gulch in the first quarter of 2008.We are drilling groups of four to eight wells off of pads, with each rig moving to the next well on the same pad.Across our Boies Ranch and Jimmy Gulch prospects, our ownership ranges from 50% to 100% working interests and 49% to 89% net revenue interests.Whiting holds a 100% working interest and an average net revenue interest of 86% in the two new Boies Ranch wells that have reached total depth.In the two wells that are being drilled, the Company owns a 100% working interest and an average net revenue interest of 89%. In the first half of 2007, Whiting drilled and completed three gas producers at Boies Ranch, with each well flowing at an initial rate of approximately 2.3 MMcf of gas per day from the Williams Fork and Iles formations.Production from these three wells was shut in for most of the third quarter and all of October as repairs were made to a nearby gas plant where Boies Ranch gas is processed.Production is expected to resume from the Boies Ranch area in November at a restricted gross rate of approximately 3.0 MMcf of gas per day (1.5 MMcf of gas per day net to the Company’s interests).The three productive wells at Boies Ranch are capable of producing at a combined gross rate of 4.75 MMcf of gas per day.Whiting plans to drill a total of 106 wells on its Boies Ranch and nearby Jimmy Gulch areas through 2009.The wells are scheduled to be drilled on 20-acre spacing units.The Company plans to have a minimum of two drilling rigs running full time in the PiceanceBasin through 2008. ●Whiting received $40.1 million in proceeds from the sale of the Company’s 50% non-operated working interest in several gas fields located in LaSalle and Webb Counties, Texas.The effective date of the sale was July 1, 2007.Whiting used the net proceeds from the sale to reduce bank debt. ●Whiting’s bank syndicate increased its borrowing base to $900.0 million effective November 1, 2007.At September 30, 2007, Whiting had drawn $220.0 million under the credit agreement. 4 The following table summarizes the Company’s net production and commodity price realizations for the quarters ended September 30, 2007 and 2006: Three Months Ended Production 9/30/07 9/30/06 Change Oil and condensate (MMBls) 2.48 2.52 (2%) Natural gas (Bcf) 7.55 8.19 (8%) Equivalent (MMBOE) 3.74 3.89 (4%) Average Sales Price Oil and condensate (per Bbl): Price received $ 67.51 $ 62.11 9% Effect of crude oil hedging (0.85 ) (0.15 ) Realized price $ 66.66 $ 61.96 8% Natural gas (per Mcf): Price received $ 5.06 $ 6.23 (19%) Effect of natural gas hedging - - Realized price $ 5.06 $ 6.23 (19%) Whiting realized a loss of $2.1 million on its crude oil hedges during the third quarter of 2007, as compared to a loss of $0.4 million in the thirdquarter of 2006.A summary of Whiting’s outstanding crude oil hedges is included later in this news release.The Company currently has no outstanding natural gas hedges. Third Quarter and First Nine Months Costs and Margins A summary of cash revenues and cash costs on a per BOE basis is as follows: Per BOE Three Months Nine Months Ended Sept. 30, Ended Sept. 30, 2007 2006 2007 2006 Sales price, net of hedging $ 54.43 $ 53.34 $ 50.55 $ 52.07 Lease operating expense 14.30 11.88 14.05 11.91 Production tax 3.53 3.21 3.17 3.24 General & administrative 2.88 2.58 2.54 2.58 Exploration 2.11 1.44 1.74 1.86 Cash interest expense 3.91 4.40 4.69 4.32 Cash income tax expense 0.91 (1.05 ) 0.50 0.05 $ 26.79 $ 30.88 $ 23.86 $ 28.11 Whiting’s production tax rate in the third quarter averaged 6.4%, slightly above the Company’s guidance of 6.0% to 6.3%.The increase was primarily due to the change in the Company’s property mix associated with recent divestitures and drilling successes. 5 During the third quarter of 2007, the Company’s basis differential for natural gas compared to NYMEX was $1.10 per thousand cubic feet (Mcf) of gas, which compared to guidance of $0.50 to $0.70 per Mcf.The larger differential was primarily the result of significantly widening price differentials for RockyMountain gas during the third quarter. The Company’s third quarter DD&A rate per BOE was below previously announced guidance.This was primarily the result of increasing the pricing assumptions in our reserve report, which had the effect of extending the economic life of many of our wells.This created additional economic reserve volumes and a correspondingly lower DD&A rate. During the third quarter, the company-wide basis differential for crude oil compared to NYMEX was $7.52 per barrel, which compared to $8.44 per barrel in the third quarter of 2006 and $7.64 per barrel in the second quarter of 2007. Third Quarter and First Nine Months 2007 Drilling Summary The table below summarizes Whiting’s drilling activity and exploration and development costsincurred for the three and nine months ended September 30, 2007: Gross/Net Wells Completed Expl. & Dev. Total New % Success Cost Producing Non-Producing Drilling Rate (in millions) Q307 73/ 37.5 4 / 2.0 77 / 39.5 95% / 95% $137.6 9M07 205/ 102.2 5 / 3.0 210 / 105.2 98% / 97% $390.7 Currently, Whiting is operating 12 drilling rigs and 43 workover rigs on its properties and is participating in the drilling of 10 non-operated wells.Of these workover rigs, 23 are currently operating in the North Ward Estes field and six are working in the Postle field. Outlook for Fourth Quarter and Full-year 2007 The following statements provide a summary of certain estimates for the fourth quarter and full-year 2007 based on current forecasts. 6 Guidance for the fourth quarter of 2007 and full-year 2007is as follows: Guidance Fourth Quarter Full-Year 2007 2007 Production (MMBOE) 3.70- 3.80 14.70- 14.80 Lease operating expense per BOE $14.00 - $14.40 $14.05 - $14.15 General and admin. expense per BOE $ 2.55 - $ 2.65 $ 2.50 - $ 2.60 Interest expense per BOE $4.30 - $ 4.40 $4.90 - $ 5.00 Depr., depletion and amort. per BOE $13.70 - $13.95 $13.15 - $13.40 Prod. taxes (% of production revenue) 6.3% - 6.7% 6.2% - 6.4% Oil Price Differentials to NYMEX per Bbl $7.50 - $ 8.00 $7.75 - $ 8.25 Gas Price Differentials to NYMEX per Mcf $1.00 - $ 1.20 $0.90 - $ 1.00 Oil Hedges and Fixed-Price Gas Contracts Whiting’s outstanding oil hedges and fixed-price gas contracts as of October 1, 2007 are summarized below: As a Percentage of Contracted Volume NYMEX Price Collar Range Sept. 2007 Hedges Bbls per Month (per Bbl) Oil Production 2007 Q4 110,000 $49.00 - $71.50 /14% Q4 300,000 $50.00 - $76.50 /37% 2008 Q1 110,000 $49.00 - $70.65 /14% Q1 120,000 $60.00 - $73.90 /15% Q1 100,000 $65.00 - $80.30 /12% Q2 110,000 $48.00 - $71.60 /14% Q2 120,000 $60.00 - $74.65 /15% Q2 100,000 $65.00 - $80.50 /12% Q3 110,000 $48.00 - $70.85 /14% Q3 120,000 $60.00 - $75.60 /15% Q3 100,000 $65.00 - $81.00 /12% Q4 110,000 $48.00 - $70.20 /14% Q4 120,000 $60.00 - $75.85 /15% Q4 100,000 $65.00 - $81.20 /12% As a Percentage of Natural Gas Volumes in 2007 Contract Price (1) Sept. 2007 Fixed Price Contracts MMBtu per Month (per MMBtu) Gas Production Oct. 2007 – May 2011 29,000 $4.75 1% Oct. 2007 – Sep. 2012 66,000 $4.21 3% (1) Annual 4% price escalation on fixed price contracts. 7 Selected Operating and Financial Statistics Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Selected operating statistics Production Oil and condensate, MBbl 2,480 2,523 7,106 7,333 Natural gas, MMcf 7,551 8,191 23,336 24,146 Oil equivalents, MBOE 3,739 3,888 10,995 11,357 Average Prices Oil, Bbl (excludes hedging) $ 67.51 $ 62.11 $ 58.37 $ 59.52 Natural gas, Mcf (excludes hedging) $ 5.06 $ 6.23 $ 6.14 $ 6.83 Per BOE Data Sales price (including hedging) $ 54.43 $ 53.34 $ 50.55 $ 52.07 Lease operating $ 14.30 $ 11.88 $ 14.05 $ 11.91 Production taxes $ 3.53 $ 3.21 $ 3.17 $ 3.24 Depreciation, depletion and amortization $ 13.19 $ 10.99 $ 13.02 $ 10.30 General and administrative $ 2.88 $ 2.58 $ 2.54 $ 2.58 Selected Financial Data (In thousands, except per share data) Total revenues and other income $ 233,528 $ 207,587 $ 586,355 $ 592,236 Total costs and expenses $ 156,181 $ 138,772 $ 450,890 $ 401,611 Net income $ 47,713 $ 49,544 $ 84,850 $ 128,414 Net income per common share, basic $ 1.14 $ 1.35 $ 2.20 $ 3.50 Net income per common share, diluted $ 1.13 $ 1.35 $ 2.19 $ 3.49 Average shares outstanding, basic 42,027 36,751 38,555 36,742 Average shares outstanding, diluted 42,152 36,838 38,728 36,810 Net cash provided by operating activities $ 122,656 $ 132,635 $ 272,609 $ 351,880 Net cash used in investing activities $ (82,318 ) $ (160,981 ) $ (325,047 ) $ (428,692 ) Net cash provided by financing activities $ (39,523 ) $ 20,023 $ 50,771 $ 70,180 Conference Call The Company’s management will host a conference call with investors, analysts and other interested parties on Wednesday, October 31, 2007 at 11:00 a.m. EST (10:00 a.m. CST, 9:00 a.m. MST) to discuss Whiting’s third quarter 2007 financial and operating results.Please call (866) 831-6243 (U.S./Canada) or (617) 213-8855 (International) and enter the pass code 29722268 to be connected to the call.Access to a live Internet broadcast will be available at www.whiting.com by clicking on the link titled “Webcasts.”Slides for the conference call will be available on this website beginning at 11:00 a.m. (EST) on October 31, 2007. 8 A telephonic replay will be available beginning approximately two hours after the call on Wednesday, October 31, 2007 and continuing through Wednesday, November 7, 2007.You may access this replay at (888) 286-8010 (U.S./Canada) or (617) 801-6888 (International) and entering the pass code 89699053.You may also access a web archive at http://www.whiting.com beginning approximately one hour after the conference call. About Whiting Petroleum Corporation Whiting Petroleum Corporation, a Delaware corporation, is an independent oil and gas company that acquires, exploits, develops and explores for crude oil, natural gas and natural gas liquids primarily in the Permian Basin, Rocky Mountains, Mid-Continent, Gulf Coast and Michigan regions of the United States.The Company trades publicly under the symbol WLL on the New York Stock Exchange.For further information, please visitwww.whiting.com. Forward-Looking Statements This news release contains statements that we believe to be “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.All statements other than historical facts, including, without limitation, statements regarding our future financial position, business strategy, projected revenues, earnings, costs, capital expenditures and debt levels, and plans and objectives of management for future operations, are forward-looking statements.When used in this news release, words such as we “expect,” “intend,” “plan,” “estimate,” “anticipate,” “believe” or “should” or the negative thereof or variations thereon or similar terminology are generally intended to identify forward-looking statements.Such forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially from those expressed in, or implied by, such statements. 9 These risks and uncertainties include, but are not limited to: declines in oil or gas prices; our level of success in exploitation, exploration, development and production activities; adverse weather conditions that may negatively impact development or production activities; the timing of our exploration and development expenditures, including our ability to obtain drilling rigs and CO2; our ability to obtain external capital to finance acquisitions; our ability to identify and complete acquisitions and to successfully integrate acquired businesses, including our ability to realize cost savings from completed acquisitions; unforeseen underperformance of or liabilities associated with acquired properties; our ability to successfully complete our planned and potential asset dispositions; inaccuracies of our reserve estimates or our assumptions underlying them; failure of our properties to yield oil or gas in commercially viable quantities; uninsured or underinsured losses resulting from our oil and gas operations; our inability to access oil and gas markets due to market conditions or operational impediments; the impact and costs of compliance with laws and regulations governing our oil and gas operations; risks related to our level of indebtedness and periodic redeterminations of our borrowing base under our credit agreement; our ability to replace our oil and gas reserves; any loss of our senior management or technical personnel; competition in the oil and gas industry in the regions in which we operate; risks arising out of our hedging transactions and other risks described under the caption “Risk Factors” in our Form 10-Q for the quarter ended June 30, 2007.We assume no obligation, and disclaim any duty, to update the forward-looking statements in this news release. 10 SELECTED FINANCIAL DATA For further information and discussion on the selected financial data below, please refer to Whiting Petroleum Corporation’s Form 10-Q for the quarter ended September 30, 2007, to be filed with the Securities and Exchange Commission. WHITING PETROLEUM CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands) September 30, 2007 December 31, 2006 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 8,705 $ 10,372 Accounts receivable trade, net 95,240 97,831 Deferred income taxes 10,284 3,025 Prepaid expenses and other 6,982 10,484 Total current assets 121,211 121,712 PROPERTY AND EQUIPMENT: Oil and gas properties, successful efforts method: Proved properties 3,161,900 2,828,282 Unproved properties 56,825 55,297 Other property and equipment 38,062 44,902 Total property and equipment 3,256,787 2,928,481 Less accumulated depreciation, depletion and amortization (596,601 ) (495,820 ) Total property and equipment, net 2,660,186 2,432,661 DEBT ISSUANCE COSTS 16,022 19,352 OTHER LONG-TERM ASSETS 13,625 11,678 TOTAL $ 2,811,044 $ 2,585,403 11 WHITING PETROLEUM CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share and per share data) September 30, 2007 December 31, 2006 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 17,623 $ 21,077 Accrued liabilities 66,702 58,504 Accrued interest 24,237 9,124 Oil and gas sales payable 19,676 19,064 Accrued employee compensation and benefits 15,115 17,800 Production taxes payable 14,558 9,820 Current portion of tax sharing liability 3,565 3,565 Current portion of derivative liability 23,959 4,088 Total current liabilities 185,435 143,042 NON-CURRENT LIABILITIES: Long-term debt 836,663 995,396 Asset retirement obligations 40,318 36,982 Production Participation Plan liability 31,847 25,443 Tax sharing liability 24,749 23,607 Deferred income taxes 210,894 165,031 Long-term derivative liability 4,548 5,248 Other long-term liabilities 3,644 3,984 Total non-current liabilities 1,152,663 1,255,691 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY: Common stock, $0.001 par value; 75,000,000 shares authorized, 42,481,679 and 36,947,681 shares issuedand outstanding as of September 30, 2007 and December 31, 2006, respectively 42 37 Additional paid-in capital 967,907 754,788 Accumulated other comprehensive loss (17,277 ) (5,902 ) Retained earnings 522,274 437,747 Total stockholders’ equity 1,472,946 1,186,670 TOTAL $ 2,811,044 $ 2,585,403 12 WHITING PETROLEUM CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (In thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 REVENUES AND OTHER INCOME: Oil and gas sales $ 205,594 $ 207,752 $ 557,953 $ 601,259 Loss on oil and natural gas hedging activities (2,101 ) (375 ) (2,101 ) (9,859 ) Gain on sale of properties 29,682 - 29,682 - Interest income and other 353 210 821 836 Total revenues and other income 233,528 207,587 586,355 592,236 COSTS AND EXPENSES: Lease operating 53,472 46,183 154,512 135,236 Production taxes 13,197 12,492 34,888 36,819 Depreciation, depletion and amortization 49,308 42,737 143,214 116,947 Exploration and impairment 10,420 6,647 26,239 22,903 General and administrative 10,780 10,035 27,941 29,285 Change in Production Participation Plan liability 2,254 1,799 6,404 5,942 Interest expense 16,263 18,879 56,514 54,479 Unrealized derivative loss 487 - 1,178 - Total costs and expenses 156,181 138,772 450,890 401,611 INCOME BEFORE INCOME TAXES 77,347 68,815 135,465 190,625 INCOME TAX EXPENSE: Current 3,401 (4,075 ) 5,542 537 Deferred 26,233 23,346 45,073 61,674 Total income tax expense 29,634 19,271 50,615 62,211 NET INCOME $ 47,713 $ 49,544 $ 84,850 $ 128,414 NET INCOME PER COMMON SHARE, BASIC $ 1.14 $ 1.35 $ 2.20 $ 3.50 NET INCOME PER COMMON SHARE, DILUTED $ 1.13 $ 1.35 $ 2.19 $ 3.49 WEIGHTED AVERAGE SHARES OUTSTANDING, BASIC 42,027 36,751 38,555 36,742 WEIGHTED AVERAGE SHARES OUTSTANDING, DILUTED 42,152 36,838 38,728 36,810 13 WHITING PETROLEUM CORPORATION Reconciliation of Net Cash Provided by Operating Activities to Discretionary Cash Flow (In thousands) Three Months Ended Sept. 30, 2007 2006 Net cash provided by operating activities $ 122,656 $ 132,635 Exploration 7,903 5,617 Changes in working capital (22,533 ) (11,533 ) Discretionary cash flow (1) $ 108,026 $ 126,719 Nine Months Ended Sept. 30, 2007 2006 Net cash provided by operating activities $ 272,609 $ 351,880 Exploration 19,081 21,161 Changes in working capital (9,423 ) (30,662 ) Discretionary cash flow (1) $ 282,267 $ 342,379 (1) Discretionary cash flow is computed as net income plus exploration and impairment costs, depreciation, depletion and amortization, deferred income taxes, non-cash interest costs, non-cash compensation plan charges, unrealized derivative losses and other non-current items less the gain on sale of properties and marketable securities.The non-GAAP measure of discretionary cash flow is presented because management believes it provides useful information to investors for analysis of the Company’s ability to internally fund acquisitions, exploration and development.Discretionary cash flow should not be considered in isolation or as a substitute for net income, income from operations, net cash provided by operating activities or other income, cash flow or liquidity measures under GAAP and may not be comparable to other similarly titled measures of other companies. 14
